


--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT
TO
EXAMWORKS GROUP, INC.
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN


THIS FIRST AMENDMENT TO EXAMWORKS GROUP, INC. AMENDED AND RESTATED 2008 STOCK
INCENTIVE PLAN is effective as of August 3, 2011 (this “Amendment”).


WHEREAS, ExamWorks Group, Inc. (the “Company”) maintains the ExamWorks Group,
Inc. Amended and Restated 2008 Stock Incentive Plan (the “Plan”), and Section 19
of the Plan permits the board of directors of the Company (the “Board”) to amend
the Plan;


WHEREAS, the number of shares of common stock of the Company (“Shares”)
available for issuance under the Plan was previously increased by the Board on
July 12, 2010 and approved by the written consent of a majority of the
stockholders of the Company (the “Stockholders”) on September 15, 2010;


WHEREAS, as a result of the stock split effective as of October 12, 2010, the
number of Shares available for issuance under the plan is 10,282,200;


WHEREAS, the Board desires to amend Section 3(a) of the Plan to increase the
number of Shares available for issuance under the Plan to 15,282,200 and
approved this Amendment on June 9, 2011;


WHEREAS, the Board desires to amend the Plan to include restrictions on
repricing and/or cancellation of outstanding Options or Stock Appreciation
Rights and approved this Amendment on June 9, 2011; and


WHEREAS, this Amendment was submitted to the Stockholders for approval and
approved at the 2011 Annual Meeting.
 
NOW THEREFORE, the Plan is hereby amended as follows:


1.     
Section 3(a) is hereby amended and restated as follows:



Subject to Section 13 below, a total of 15,282,200 Shares shall be available for
issuance under the Plan.  The Shares deliverable pursuant to Awards shall be
authorized but unissued Shares, or Shares that the Company otherwise holds in
treasury or in trust.


 
 

--------------------------------------------------------------------------------

 
2.    
Section 4(c) is hereby amended by inserting the following immediately after the
second sentence:



However, if the Company is subject to the reporting requirements of the Exchange
Act, neither the Company nor the Committee shall, without shareholder approval,
either (a) allow for a “repricing” within the meaning of federal securities laws
applicable to proxy statement disclosures, or (b) cancel an outstanding Option
or SAR whose exercise price is greater than Fair Market Value at the time of
cancellation for the purpose of reissuing the Option or SAR to the Participant
at a lower exercise price or granting a replacement award of a different type.


3.    
Section 18 is hereby amended by inserting the following immediately after the
first sentence:



However, if the Company is subject to the reporting requirements of the Exchange
Act, neither the Company nor the Committee shall, without shareholder approval,
either (a) allow for a “repricing” within the meaning of federal securities laws
applicable to proxy statement disclosures, or (b) cancel an outstanding Option
or SAR whose exercise price is greater than Fair Market Value at the time of
cancellation for the purpose of reissuing the Option or SAR to the Participant
at a lower exercise price or granting a replacement award of a different type.


4.    
Section 19 is hereby amended by inserting the following immediately after the
second sentence:



Furthermore, if the Company is subject to the reporting requirements of the
Exchange Act, neither the Company nor the Committee shall, without shareholder
approval, either (a) allow for a “repricing” within the meaning of federal
securities laws applicable to proxy statement disclosures, or (b) cancel an
outstanding Option or SAR whose exercise price is greater than Fair Market Value
at the time of cancellation for the purpose of reissuing the Option or SAR to
the Participant at a lower exercise price or granting a replacement award of a
different type.


5.    
The modifications set forth above shall not affect any other provisions of the
Plan.


